459   i




            OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                                  AUSTl%l
GR~~~~SELLERS
A,.y~~~~~
        GLNLRAL




gonorableA. 0. Mueller
county Attorney
Llano county
~a,    Texas
Dear Sir:                     Opinion no. O-6708




rrom this Department is as follovs
           %le county Coamllss
      County has requested me
      and AR!PICL?7218 of the
      to-Board af 41x11

                                                it as a board
                                                 in Pay of each
                                                 cable WORE
                                                  the assessment
                                                  ir counties


                       7218-m          & pert: ?PheAssessor
                         ubmlt a.llthe llfstrof propert ren-
                            to the first Monday Jn June to
                           izatlon of his county on the first
                        or as soon.thereafter  as practicable,
                       ectloa, approval, correction or equall-

                  the above two statutes-
           ',U&dder                       Is It Imperative
      that the Board of equalisagion meet 'On the second
      Monday in I&y of each Tear, or a8 soon thereafter as
      practicable BEFORE the first day of June’ or can the
      Board of.4ualizatlon meet on the.'First Monday in
      June or aa soon thereafter as practicable?'
.:orsrable
         A. G. !Sueller, pw     2



              nIt'would seem that the firat Artlole above
          quoted requires the i3oard oi tqualization to met
          Em?i% the firat day of June, and then ooatinue by
          additional meetings, after adjournments, until the
          assessment lists have been inspeoted, SpprOVed,
          oorreoted or equalized. I would   like an opiuion
          in regard to the abov6."
        There is no confliot between Article 7206, V. A. C. S.        i;
end titiole 7218, V. A. c. 5. Artiole 7206 pertains to the duties
0: the Comaissioners*Court while aittiug~as the Board of Xquali-      i4
zation. Xrticle 7218 pertains to the duties of the assessor or    .
t3lZSs.

        Since there is no oorfliot batween the two above men-
timed  Articles,'we must now analyze Artiole 7206, supra, to
~itermine the answer t0.you.rinquiry. 'rie ma   that WC Tex. Jur.
133, provides in pert as follower
              RThe first paragraph of the.article provides
          that the board shall sit *on the aeoord Zoadag in
          Xay of each year, or as aoon thareaftar as prao-
          tioable before the first day of June;! nevertheless,
          a oontinuation'ofproceedings after Juse 1 does not
          render an inoreaee of value nsde .afterthat date a
          nullity."
        in Crahm vs. Lasater, (oiv. xpp.) 26 2. 3. 472, the
court in a di5OUfdGn  of Article 1517a, 1 Sayles'Civ. St. (now
titicle 7206, v. A. c. s.; with the exoegtion of one or two minor
differences, auoh as the changes in dates)said;
              vi3ythe first subdivisionof artiolo 1517.6,'~
          1 Sayles' Civ. St., it is provided: 'The county
          coa5issioners*courts of the severai oounties of
          this state ahall oonvene and sit as a board of
          equalization on the seoond E!ondagin June of eaoh
          3-a-, or a8 soon thereafter as praotioable before
          the 1st day of July, to reoeive all the assessment
          lists or books of the assessors of ttieircounties
          for thair irapeotion, corraotion, equalization,acd
          approval.* It will thus be seen that the gurpoae
          of the seating which is thus required to.be held in
          June is to receive thy lista and books frondthe
          asseaaor, and that~it is n6t ex_=ressly stipulated
          that the iyorkof the board in nakin~ tha inspeotion
          aildcorrection rsquimd  of it ahail be OOapb3t3d
a3cornbleA. 0. liiueller, w6e       3

            within the time nti5ea in this aaotion. In the case
            of Swenson v. EoLaren, 2 '28x.Civ. App. 334, 23.S. X.
            309, we quoted with approval somwhat at length frox
            seotion 448 in Sutherland on Statutory Construction,
            where it iaheld that ordinarily ststutas of this
            kihd are, as to the tiineapeoified within i-ihich  an
            aot j,.e to be done, only direotory, and do not prevent
            Its perforxanor after the expiration   thereof. Xe find
            nothing in this motion of the statuta which leads ua
            to conolude +hat the legislature intended that the
            oo~maissloners~  oourt should n6t only meet in June for
            the purpoee   of receiving the lists froa the assessor,
            but should be reatrioted   to that month in &ving the
            notioes required to the taxpayer, and in the perfomatioe
            of the duties required of them in hearirg the different
            parties. iie can easily see how, under soxe oiruumstanoes,
            such time would be wholly Inadequate for the purpose I.xI-
            ten&id to be aooompliahed. 3e therefore oo.uoludethat
            the action of the board of equalization sitting   after
            the lat day of July, whloh in this oaae seas to have
            been a continuation of the June meting, is not for
            that reason a nuJ.lity.W
      IE view of the foregoing it is our opinion that the pro-
        of Article 7296, supra, as to the tim apeoifica
visio.-,s                                                withb
..:.ioi
      the Coaoiaeionera~Court shall convene aridsit as a board
ai"squelization am direotory, but if the Comisaionera* Court
Lees hot met as an equalization board within the desiaeted
      it should convene as .soonthereaftar as practicable.
ti::.e,
      :;'a
         call your attelitionto the fact that the Comniosioners~
Zo:irtshould avoid a= 'ucI?ecessarydelse In tha performmoe of
this tiportant duty in order that ~thabusiness affairs of the
coiL'rty
       and state nay be adxinistsred in an orderly oalinex,and:
t%e zi&ts of all parties oonoerned .my be protected.
                                               Pours very truly,